



Administrative Procedures for the
Executive Management Annual Incentive Compensation Program
under the United States Steel Corporation 2016 Omnibus Incentive Compensation
Plan
As approved by the Compensation & Organization Committee on February 28, 2017
 


1.
Administration. The Compensation & Organization Committee (the “Committee”)
shall administer the Annual Incentive Compensation Program (the “Program”) under
and pursuant to Section 3.01 of the United States Steel Corporation 2016 Omnibus
Incentive Compensation Plan (the “Plan”).



A.
Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Plan.



2.
Participation/Eligibility. All management employees of the Corporation, its
Subsidiaries and affiliates are eligible to participate in the Program upon
designation by the Committee, in the case of Covered Employees, or, in the case
of other management employees, upon designation by the Chief Executive Officer.



A.
Executive Management. All Executive Management employees (defined as those
employees whose compensation is approved or reviewed by the Committee) of U. S.
Steel, its subsidiaries and affiliates designated via written notice as
participants are eligible to participate (“Eligible Employees” or
“Participants”).



B.
New Participants. A Participant who was not a Participant on the first day of
the Performance Period may, subject to the Committee’s discretion, become a
Participant during the Performance Period, participating on a pro rata basis for
the remaining portion of the period in which such Participant first becomes
eligible to participate, but shall be ineligible to participate in this Program
for any portion of a year during which the Participant participates in any other
cash incentive or bonus plan or program; provided, however, that a Covered
Employee (as defined in Section 162(m) of the Internal Revenue Code) may so
participate only if he or she becomes a Participant effective not later than 90
days after the beginning of the Performance Period.



C.
Rights. No Participant or other employee shall have any claim to be granted an
Award under the Program, and nothing contained in the Program or any Award
Agreement shall confer upon any Participant any right to continue in the employ
of the Corporation, its Subsidiaries or affiliates or interfere in any way with
the right of the Corporation, its Subsidiaries or affiliates to terminate a
Participant's employment at any time.



3.
Performance Period.



A.
Calendar Year. Unless otherwise determined by the Committee at the commencement
of each Performance Period, each such Performance Period shall be a calendar
year.



4.
Award Pool.



A.
Amount of the Award Pool. The award pool (the “Award Pool”) shall apply to the
Section 16 officers of the Company for purposes of complying with Section 162(m)
of the Internal Revenue Code. The Award Pool shall be established by the
Committee not later than the earlier of (i) 90 days after commencement of the
Performance Period, or








--------------------------------------------------------------------------------




(ii) the date on which 25% of the Performance Period has elapsed. The total
amount of the Award Pool shall be the aggregate of the total Individual Maximum
Awards approved by the Committee for each Section 16 officer for the Performance
Period. The “Individual Maximum Award” may be expressed as a specified amount, a
percentage of the Participant’s base salary as of the beginning of the
Performance Period or other amount that is objectively determinable as of the
date it is established.


B.
Funding the Pool. The funding of the Award Pool will be dependent on the
achievement of the Threshold Corporation Performance Goal, which shall also be
established by the Committee not later than the earlier of (i) 90 days after
commencement of the Performance Period, or (ii) the date on which 25% of the
Performance Period has elapsed. Unless otherwise determined by the Committee,
the Threshold Corporation Performance Goal shall be based on net sales, which is
a permitted performance measure pursuant to Section 6.05(d) of the Plan. If the
Threshold Corporation Performance Goal is achieved, the Award Pool will be
funded at the level established by the Committee with respect to the degree of
attainment of the Threshold Performance Goal. Should the Company fail to meet
the Threshold Corporation Performance Goal, the Total Award Pool shall not be
funded and no awards shall be made under the Plan for the Performance Period.



The Committee will use negative discretion pursuant to Section 6.05(c) of the
Plan to reduce the amount of the Individual Maximum Award payable based on the
Incentive Award Calculation Formula, as described below, and calculate the
amount of the Incentive Award payable to each Participant for the Performance
Period; provided further that any forfeitures or reductions, whether through
exercise of downward discretion or otherwise, shall not be permitted to result
in any increase in the amount of any Individual Maximum Award payable to any
other Participant.


C.
Threshold Corporation Performance Goal. The Threshold Corporation Performance
Goal for the Performance Period shall be the target assigned to one or more
Performance Goals, which shall be set by the Committee not later than the
earlier of (i) 90 days after commencement of the Performance Period, or (ii) the
date on which 25% of the Performance Period has elapsed. Unless otherwise
determined by the Committee at the beginning of the relevant Performance Period,
the Threshold Corporation Performance Goal will be the following objective
measure:



(1)
Net Sales. Net Sales shall mean the total amount of net sales reported on the
consolidated statements of operations of United States Steel Corporation,
including net sales to related parties. It is intended that the target for this
measure and its related performance calculation be consistent with the target
and performance calculations for the Segment Earnings Before Interest, Taxes,
Depreciation, and Amortization (EBITDA), Total EBITDA, and Cash Flow, including
the Business Plan Target Segment EBITDA, Business Plan Target Total EBITDA, and
Business Plan Cash Flow, such that, to the extent an asset is excluded for any
reason from the target calculation for Business Plan Target Segment EBITDA,
Business Plan Total EBITDA, and Business Plan Cash Flow, the corresponding net
sales, if any, are to be excluded from the Net Sales target and performance
calculations, and, if an asset is included in the target calculation for the
Business Plan Target Segment EBITDA, Business Plan Target Total EBITDA, and
Business Plan Cash Flow, the corresponding net sales, if any, are to be included
in the Net Sales target and performance calculations.





-2-



--------------------------------------------------------------------------------






(2)
Adjustments. Subject to the foregoing, the Committee may determine that changes
in accounting standards or extraordinary items (as determined by the independent
accountants of the Corporation in accordance with generally accepted accounting
principles), shall be excluded from the calculation of the Threshold Corporation
Performance Goal to the extent permitted in Section 162(m)(4)(C) of the Code.



5.
Incentive Award Determination.



A.
Incentive Award Goals. The Committee will use negative discretion pursuant to
Section 6.05(c) of the Plan to reduce the amount of the Individual Maximum Award
payable based on the achievement of one or more Incentive Award Goals, which
will be used in the Incentive Award Calculation Formula. Unless otherwise
determined by the Committee, the Incentive Award Goals shall be the following
objective measures:



(1)
Segment EBITDA and Total EBITDA. Segment EBITDA shall mean, for the Performance
Period, EBITDA for each business unit (reportable segments and other
businesses). Total EBITDA shall mean, for the Performance Period, total EBITDA
for consolidated worldwide operations (including minority interests). EBITDA
shall be determined as described in paragraph (2)(a) below.



(2)
Cash Flow. Cash Flow shall mean, for the Performance Period, EBITDA for
consolidated worldwide operations (including minority interests), plus or minus
changes in current receivables, inventories, and current accounts payable and
accrued expenses, less consolidated worldwide capital expenditures.



(a)
EBITDA for consolidated worldwide operations (including minority interests)
shall mean income from operations as reported in the consolidated statements of
operations of United States Steel Corporation, plus or minus the effect of items
not allocated to segments (excluding postretirement benefit expenses) as
disclosed in the notes to the consolidated financial statements of United States
Steel Corporation, plus depreciation, depletion and amortization as reported in
the consolidated statements of cash flows of United States Steel Corporation.



(b)
Changes in current receivables, inventories, and current accounts payable and
accrued expenses shall mean those amounts reported on the consolidated
statements of cash flows of United States Steel Corporation.



(c)
Consolidated worldwide capital expenditures shall mean capital expenditures as
reported on the consolidated statements of cash flows of United States Steel
Corporation.



B.
Adjustments. The Committee may make adjustments to the Incentive Award Goal
calculations as determined by the Committee in its discretion. Unless otherwise
determined by the Committee, the Incentive Award Goals will be adjusted as
specified in Section 7.



C.
Setting of Individual Incentive Targets and Payout Scales.







-3-



--------------------------------------------------------------------------------




(1)
The Individual Incentive Target, defined as a percentage of base salary
(expressed for the Participant, grade level and/or position), and the Payout
Scales for all levels of performance goals shall be set by the Committee.



(2)
The Individual Incentive Target shall be calculated by multiplying the
designated target percentage by the actual base salary earned by the Participant
during the relevant portions of the Performance Period.



(3)
The Payout Scale applied to all performance goals based on the actual
performance achieved will determine the payout percent applied in the Incentive
Award Calculation Formula under section 6, subject to negative adjustment by the
Committee and the Individual Maximum Award for the Performance Period.



D.
Assignment of Segment EBITDA Performance Goal to Participants. The Committee
shall assign to each Participant a Segment EBITDA performance goal representing
the reportable segment’s performance for which the Participant is responsible
for driving. Participants who are “corporate staff” executives responsible for
multiple segments may be assigned a Weighted Segment EBITDA performance goal,
which shall be determined by the Committee and reflect a relative weighting of
the segments for which the Participant is responsible. Certain Participants
(i.e., the Chief Executive Officer) may be assigned a Total EBITDA performance
goal.



Should a Participant’s responsibilities change during the Performance Period
with respect to the segments that are supported, the Committee shall assign the
established Segment, Weighted Segment, or Total EBITDA performance goal to apply
for the portion of the Performance Period related to the period for which the
new responsibilities are effective.


E.
Individual Performance. Individual Performance relative to individual
performance goals as specified in the Participant’s goal plan for the
Performance Period will be assessed for each Participant by the Chief Executive
Officer with input from the Participant’s direct manager following the end of
the Performance Period. The Chief Executive Officer’s Individual Performance
will be assessed by the Committee with input from the full Board of Directors.
The Individual Performance assessment will impact the Participant’s calculated
award as set forth under the Incentive Award Calculation Formula, however, the
assessment of Individual Performance does not preclude the Committee from
exercising downward discretion and/or determining that no award should be paid
to a Participant for a Performance Period.



6.
Incentive Award Calculation Formula.



A.
Relative Weighting. Unless otherwise determined by the Committee when
establishing the Incentive Award Goals, the relative weighting assigned to each
of the performance measures shall be as follows:



(1)
Segment EBITDA/Total EBITDA. Segment EBITDA/Total EBITDA shall be weighted at
50% of the Total Corporate Payout Percent.



(2)
Cash Flow. Cash Flow shall be weighted at 50% of the Total Corporate Payout
Percent.







-4-



--------------------------------------------------------------------------------




(3)
Individual Performance. Individual Performance shall be applied as a modifier to
the Total Corporate Payout Percent, which is the sum of the weighted Segment
EBITDA/Total EBITDA and Cash Flow payout percentages. The assessment of
Individual Performance shall be quantified as a percentage between 0%
(representing individual performance at a level of “needs improvement”) and 130%
(representing individual performance at a level of “far exceeds expectations”),
with 100% representing a level of “meets expectations.”

  
B.
Calculated Award. The calculated award for each Participant shall be determined
as the product of the Individual Incentive Target, the Total Corporate Payout
Percent, and the Individual Performance modifier, as illustrated below:



Individual Incentive Target x Total Corporate Payout Percent x Individual
Performance modifier


C.
Maximum Award Level. The maximum award level shall be 228% of the Individual
Incentive Target value with achievement of the highest level of performance for
the Segment EBITDA, Total EBITDA, Cash Flow, and Individual Performance Goals,
further subject to the individual per‑employee maximum set forth in the Plan.



7.
Threshold Corporation Performance Goal and Incentive Goal Adjustments.



A.
Adjustments to Net Sales, Segment EBITDA, Total EBITDA and Cash Flow Goals. The
following adjustment provisions shall be made in determining Net Sales, Segment
EBITDA, Total EBITDA and Cash Flow performance calculations (to the extent
included in such amount):



(1)
exclude the gain or loss related to a business disposition or divestiture
(whether or not completed during the Performance Period) and all amounts related
to a permanent facility shutdown/closure in order to evaluate operational
performance in the case of a business disposition, divestiture, or a permanent
facility shutdown/closure, the targets for the Net Sales, Segment EBITDA, Total
EBITDA, and Cash Flow shall exclude amounts included in the Business Plan for
the period of time after the date of the transaction and actual results will
then be evaluated against the adjusted target;



(2)
exclude the gain or loss related to an asset sale not made in the ordinary
course of business;



(3)
exclude all amounts related to long-lived asset impairments;



(4)
exclude all amounts related to an acquisition or startup (defined as the startup
of a previously closed facility or the startup of a new facility);



(5)
exclude all amounts related to workforce reductions and other restructuring
charges;



(6)
except for retiree benefits, exclude amounts not allocated to segments;







-5-



--------------------------------------------------------------------------------




(7)
exclude all amounts related to changes in accounting standards and changes in
law that affect reported results;



(8)
except for the Net Sales goal, exclude significant amounts related to decisions
made for the long-term benefit of the enterprise that will unfavorably impact
short-term financial results (all amounts related to this adjustment must be
specifically approved by the Committee);



(a)
provided, however, none of the above adjustments shall be made to the Net Sales,
Segment EBITDA, Total EBITDA or Cash Flow calculations to the extent the events
or occurrences relating to the adjustments are recognized and/or contemplated in
the Corporation’s Business Plan Target Segment EBITDA, Business Plan Target
Total EBITDA or Business Plan Target Cash Flow, as approved by the Committee for
the relevant Performance Period;



(b)
provided, further, no adjustment pursuant to any adjustment category, identified
as (a) through (h), above, shall be made to the Net Sales, Segment EBITDA, Total
EBITDA or Cash Flow calculations to the extent the total adjustment for such
category is less than $10 million;



(c)
provided, further, all the above adjustments shall be calculated in accordance
with generally accepted accounting principles at the time of calculation to the
extent the nature of the adjustment is addressed therein;



(d)
provided, further, none of the above adjustments shall be made to the Net Sales,
Segment EBITDA, Total EBITDA or Cash Flow calculations to the extent the
relevant data is not available;



(e)
provided, further, the Net Sales, Segment EBITDA, Total EBITDA and Cash Flow
calculations, including all adjustments thereto, shall be determined at the time
the Committee makes its award decisions and in accordance with the reporting
requirements applicable to the Corporation’s reports on Forms 10-K;



(f)
provided, further, the above adjustments shall not limit the Committee’s
authority to exercise additional negative discretion in calculating any related
award; and



(9)
provided, further, that no adjustments shall be made with respect to Net Sales
that would violate the requirements of Section 162(m)(4)(C) of the Internal
Revenue Code.



B.
Adjustments between Segments. Adjustments to the actual Segment EBITDA results
shall be made for the purposes of measuring the achievement of performance goals
in the event that business decisions are made during the year that are not
anticipated in the Business Plan Target Segment EBITDA and that





-6-



--------------------------------------------------------------------------------




disadvantage the results of one business Segment in favor of another Segment for
the benefit of overall Corporate objectives. The amount of the adjustment will
be equal to the impact on the Segment recognizing the detriment;


(1)
provided, however, no adjustment shall be made to the Segment EBITDA calculation
to the extent the total adjustment related to the business decision is less than
$5 million;



(2)
provided, further, the positive adjustment to the reporting Segment which
recognized the detriment in the actual results due to the business decision
shall be offset by a corresponding negative adjustment to the reporting Segment
which recognized the benefit, unless the equal and offsetting adjustments do not
properly reflect the economics of the transaction and the benefit provided to
the Enterprise as a whole;



(3)
provided, further, all adjustment between Segments will be determined by the
Vice President & Controller and will be reported to the Committee at the time
final performance results are approved; and



(4)
provided, further, the adjustments between Segments shall not limit the
Committee’s authority to exercise additional negative discretion in calculating
any related award.



8.
Payout Mechanics.



A.
Payout Determination.



(1)
Evaluation. The Committee shall determine and certify in writing the extent to
which the Threshold Corporation Performance Goal for the Performance Period was
satisfied following the end of the relevant Performance Period and if satisfied,
determine through the exercise of negative discretion the amount of the
Incentive Award payable to each Participant.



(2)
Calculation.



(a)
Rounding Performance Calculations. The calculation of actual performance for
each performance measure in the Incentive Award Formula shall be rounded to the
nearest decimal place consistent with the number of decimal places approved by
the Committee at the time it set the relevant target, rounding up in the case of
5 or more and rounding down in the case of 4 or less.



(b)
Interpolation. Interpolation will be used to determine an Incentive Award for
performance that correlates to performance between the pre-determined Segment
EBITDA, Total EBITDA and Cash Flow Performance Goals. The interpolated payout
percentages for Segment EBITDA, Total EBITDA and Cash Flow shall be rounded
independently to the nearest whole percentage point, rounding up in the case of
5 or more and rounding down in the case of 4 or less.







-7-



--------------------------------------------------------------------------------




(c)
Maximum Award. No one Participant may receive more than $20 million in Incentive
Awards for any one calendar year, as provided in the Plan.



B.
Form of Payout.



(1)
Cash and/or Common Stock. The Committee may determine to pay the awards in the
form of cash or common stock, or any combination thereof, which determination
may be made on a non-uniform basis among Participants.



(2)
Common Stock Awards. The determination to pay awards in the form of common stock
shall be a determination to satisfy the award through shares available under the
Plan.



(3)
Award Unit Determination Procedure. If the Committee determines to pay all or a
portion of an award in the form of common stock, the value of such award, or
portion thereof, under this Program shall be converted into a number of shares
of common stock by dividing (i) the value of such award, or portion thereof, by
(ii) the Common Stock Unit Value, which is to be determined as follows:



(a)
Common Stock Unit Value. The Common Stock Unit Value shall be equal to the Fair
Market Value (as defined in Section 2.01(r) of the Plan) of a share of common
stock on the date of award (Date of Award). The Date of Award shall be
established prospectively by the Committee at the time it determines the award,
with the goal of setting the date close in proximity to the related payroll
processing date for awards under the Plan. Unless otherwise established by the
Committee, the Date of Award shall be the day prior to the date the Corporation
files its report on Form 10-K with the Securities and Exchange Commission for
the period ending on the last date of the relevant Performance Period.



(4)
Netting of Common Stock Shares. To the extent permitted under the Plan and
unless otherwise determined by the Committee or an election with respect to a
different medium of payment is offered to and elected by a Participant in
accordance with procedures approved by the Company, the shares of common stock
delivered in connection with any common stock award under this Program shall be
net of any tax withholding obligation.



9.
Timing of Payments. Unless otherwise determined by the Committee in its
discretion, payment of Annual Incentive Compensation, if any, under this Program
with respect to any Performance Period will be paid following the Committee’s
determination of such Incentive Award and following the date the Corporation
files its report on Form 10-K with the Securities and Exchange Commission for
the period ending on the last date of relevant Performance Period; provided,
however, the payment of any such award shall be paid on or before March 15 of
the year following the end of the relevant calendar year Performance Period.



10.
Termination of Employment. The following provisions apply in the case of a
Participant’s termination of employment during the Performance Period:



A.
Retirement, Death, or Disability. Following a Participant’s Retirement, Death or
Disability, a prorated value of such Participant’s Award may be awarded by the





-8-



--------------------------------------------------------------------------------




Committee based upon the base salary earned during the Performance Period;
provided that (i) such Award is calculated and delivered following the relevant
Performance Period, (ii) the relevant Threshold Corporation Performance Goal and
other performance goals are achieved, (iii) the Participant is employed for at
least six (6) months during the Performance Period unless otherwise determined
by the Committee, and (iv) the Committee retains its negative discretion with
respect to such awards.


(1)
Retirement. Retirement shall mean, for all purposes under the Program, the
applicable Participant’s termination of employment that constitutes a separation
from service under Section 409A of the Code after having (i) completed 30 years
of service, (ii) attained age 60 with five (5) years of service or (iii)
attained age 65; provided, however, such term does not include, unless the
Committee consents with knowledge of the specific facts, retirement under
circumstances in which the Participant accepts employment with a company that
owns, or is owned by, a business that competes with the Corporation, or its
Subsidiaries or affiliates. Further, to the extent necessary under applicable
local law, Retirement may have such other meaning adopted by the Committee and
set forth in the applicable Award notice.



(2) Disability. Disability shall mean the Participant is “Disabled” as defined
in Section 2.01(n) of the Plan.


B.
Resignation and Other Terminations. Following a Participant’s resignation or
other termination of employment (including but not limited to any voluntary
termination by the Participant or any termination by the Corporation for Cause
or without Cause), all pending Incentive Awards are forfeited.



11.
Forfeiture and Repayment. The Committee may determine that an Incentive Award
shall be forfeited and/or any value received from the Incentive Award shall be
repaid to the Corporation pursuant to any recoupment policies, rules or
regulations in effect at the time of the Incentive Award.





-9-

